Citation Nr: 0216313	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-04 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for cervical spine disability, to include 
a herniated nucleus pulposus and arthritis. 

(The issues of entitlement to service connection for 
arthritis of the left and right knee, along with entitlement 
to an increased evaluation for a left foot disability, to 
include arthritis, and a lower back disability, to include 
arthritis, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
March 1987.

This appeal comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions of May 1998 and March 
1999 by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Board remanded the claim in December 2000 for the purpose 
of convening a hearing before the Board as requested by the 
appellant.  The appellant proofread testimony before the 
Board via a video conference hearing in February 2002.  A 
transcript of that hearing was produced and has been included 
in the claims folder for review.

The Board is undertaking additional development on the issues 
before it pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.

Additionally, the Board has construed that the issues on 
appeal, which will be addressed after the above-noted 
development has occurred, are as follows:

1.  Entitlement to service connection for 
a cervical spine disability, to include a 
herniated nucleus pulposus and arthritis.
2.  Entitlement to service connection for 
a bilateral knee disability, to include 
arthritis.
3.  Entitlement to an increased 
evaluation for a lower back disability, 
to include arthritis.
4.  Entitlement to an increased 
evaluation for a left foot disability, to 
include arthritis.

Also, the veteran has requested service connection for 
fibromyalgia.  Her claim has not been developed and it is 
referred back to the regional office for further 
adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim to reopen previously disallowed claim of 
entitlement to service connection for a low back disability 
has been obtained and developed.

2.  Service connection for a cervical spine was denied by the 
agency of original jurisdiction in a May 1993 decision on the 
basis that the neck disability did not occur while she was in 
service. 

3.  The evidence received subsequent to the May 1993 RO's 
decision includes evidence reflecting the presence of neck 
disability.  It is not duplicative or cumulative, and it is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The May 1993 RO's decision denying entitlement to service 
connection for a neck disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993); currently 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a cervical 
segment of the spine, to include a herniated nucleus 
pulposus, has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [VCAA].  
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

In light of the favorable decision to reopen the veteran's 
claim, a remand solely for a consideration of the new law's 
implications would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Since the veteran's request to 
reopen her claim of entitlement to service connection was 
filed prior to that date, the amended regulation does not 
apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  

The veteran contends that she is entitled to service 
connection for a disability of the cervical segment of the 
spine.  She avers that while she was in service, she injured 
his neck, and that she has suffered from the injury since 
leaving the military in 1987.  She thus has asked for service 
connection for a cervical spine disability.  

The veteran was denied service connection for a neck 
disability in an RO decision, dated May 1993.  The RO, in its 
decision, noted that while the evidence did show that the 
veteran had a current neck disorder, her service medical 
records did not show complaints of or treatment for a 
disability of the cervical segment of the spine.  Moreover, 
those same records did not show complaints of a neck 
disability when she received her discharge physical 
examination.  It thus denied the veteran's claim.  The 
veteran was notified of that decision but did not perfect her 
appeal; hence, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993); currently 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002). 

When the RO denied service connection in May 1993, the RO 
based its decision on the veteran's service medical records, 
VA medical treatment records, and her application for 
benefits.  Since then, the veteran has submitted written 
statements, VA medical treatment records, and she has 
provided testimony.  In particular, the Board notes that this 
evidence reflects the presence of neck disability in the form 
of herniated nucleus pulposus. 

This evidence of chronic back disability is new.  It was not 
of record in 1993.  It is so significant that, while not 
dispositive, it must be considered in order to decide her 
claim fairly.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for a disability of the 
cervical segment of the spine is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  Accordingly, 
the Board will undertake additional development on this issue 
pursuant to the authority granted by 38 C.F.R. § 19.9 (2002).  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing the veteran's response 
thereto, the Board will prepare a separate decision 
addressing the merits of the veteran's claim.


ORDER

The claim for entitlement to service connection for a 
cervical segment of the spine disability, to include 
herniated nucleus pulposus, is reopened; to this extent, the 
appeal is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


